OCULUS, INC. 1ypress Creek Road, Suite 300 Ft. Lauderdale, FL 33309 Dear Mr. Spirgel November 4 , 2014 We thank you for your comments on our Form S-1 Registration statement (333-198068) in your letter of October 23, 2014. Along with this letter, we are filing a blackline version of our updated registration statement for your review. Your comments are addressed below in the same order that they were provided to us. 1. We have included all of the required exhibits in the amended S-1 #2. Oculus, Inc. /s/ Leon Henry Leon Henry, CEO, CFO, President, Director
